        Case 1:18-cv-01359-JPB Document 105 Filed 07/03/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 HUDSON INSURANCE CO.,

              Plaintiff,                           CIVIL ACTION NO.

       v.                                          1: 18-CV-1359-JPB

 BAXTER BAILEY - SILVER
 ARROW EXPRESS, et al.,

              Defendants.




                                      ORDER


      There have been no substantial proceedings of record in this case since the


Third Amended Complaint was filed on October 17, 2018 [Doc. 61]. Plaintiff is


ORDERED to show cause, if any, within fourteen days why this case should not be


dismissed for failure to prosecute pursuant to Local Rule 41.3(A)(3).


      If Plaintiff wishes to proceed, Plaintiff is ORDERED to file a status report


along with its response to the Court's show cause order. There are many


defendants involved in this interpleader action, and therefore Plaintiff is ordered to


provide information regarding the status of service for each defendant with


citations to the appropriate docket entries. Also, if any defendant has filed


bankruptcy proceedings, Plaintiff should advise the Court of the bankruptcy filing
        Case 1:18-cv-01359-JPB Document 105 Filed 07/03/19 Page 2 of 2




if notice has been given to the Court or Plaintiff. Plaintiff should also advise the


Court if it wishes to proceed as to the parties who are not in bankruptcy


proceedings or if the Court should not act as to any parties due to the automatic


bankruptcy stay.

                            f)_�°'
      SO ORDERED this � day of July, 2019.

                                                 /
                                                     /�
                                                       \ \

                                        J.P.
                                                  ates District Judge




                                           2
